Citation Nr: 1620543	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  04-07 154A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for degenerative arthritis of the shoulders and knees, to include as due to ionizing radiation.

2. Entitlement to service connection for degenerative disc disease of the cervical spine, to include as due to ionizing radiation.

3. Entitlement to service connection for degenerative changes status-post lumbar laminectomy, to include as due to ionizing radiation.

4. Entitlement to service connection for sleep apnea, to include as due to ionizing radiation.

5. Entitlement to service connection for thyroid disorder, to include as due to ionizing radiation.

6. Entitlement to service connection for unspecified brain disorder, to include as due to ionizing radiation.

7. Entitlement to service connection for additional claimed results of exposure to ionizing radiation, including gout, hypoxemia, hernia, residuals of gonococcal infections, prostatitis and gynecomastia.  

8. Whether new and material evidence has been received to reopen claims of entitlement to service connection for right foot condition, left foot condition, hematuria, right carpal tunnel syndrome, left carpal tunnel syndrome and claustrophobia, all claimed as due to ionizing radiation. 

9. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Shannon L. Brewer, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel




INTRODUCTION

The Veteran served on active duty from July 1977 to July 1980.

This case is before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from rating decisions of the VA Regional Office (RO) in                       St. Petersburg, Florida.  

There is a lengthy procedural history.  To summarize, a March 2007 Board decision denied service connection for degenerative arthritis, lumbar and cervical spine disorders, peripheral neuropathy, bladder disorder and migraines, all claimed as due to exposure to ionizing radiation.  Also denied was service connection for a general psychiatric disorder.  Service connection for PTSD was remanded for issuance of a Statement of the Case (SOC), later issued, but the Veteran never responded and so ending the appellate process for that claim.

The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court), which by a January 2009 Memorandum Decision vacated that part of the Board's decision denying service connection for degenerative arthritis of the shoulders and knees, degenerative disc disease of the cervical spine, and degenerative changes of the lumbar spine.  There were several Board remands, and additional issues placed on appeal of service connection for sleep apnea, thyroid disorder and unspecified brain disorder all as due to radiation exposure.  

A Travel Board hearing was held in May 2012.  The case was most recently remanded August 2012.  Since then Veteran filed timely Notice of Disagreement (NOD) on further issues, listed on the title page, requiring an SOC as the next step towards completing an appeal.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Further evidence was associated with the Veterans Benefits Management System (VBMS) electronic folder since a September 2014 Supplemental Statement of the Case (SSOC), but is not immediately relevant, and so waiver of initial review by the Agency of Original Jurisdiction (AOJ) is not required.
The Veteran filed a formal application for entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) in February 2016.  This matter is referred to the AOJ for initial adjudication.  38 C.F.R. § 19.9(b) (2015).  

The claims requiring issuance of a Statement of the Case are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran had exposure to ionizing radiation in service in his occupational capacity as an armorer, in particular, working with M-16 rifles that utilized gunsights that contained radioactive tritium. 

2. The best and most researched medical evidence indicates that radiation exposure was not the cause of the claimed musculoskeletal disorders, sleep apnea, thyroid disorder, and unspecific brain disorder.


CONCLUSIONS OF LAW

1. The criteria are not met for service connection for degenerative arthritis of the shoulders and knees, to include as due to ionizing radiation.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.311 (2015).

2. The criteria are not met for service connection for degenerative disc disease of the cervical spine, to include as due to ionizing radiation.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.311 (2015).



3. The criteria are not met for service connection for degenerative changes status-post lumbar laminectomy, to include as due to ionizing radiation.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.311 (2015).

4. The criteria are not met for service connection for sleep apnea, to include as due to ionizing radiation.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.311 (2015).

5. The criteria are not met for service connection for thyroid disorder, to include as due to ionizing radiation.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.311 (2015).

6. The criteria are not met for service connection for unspecified brain disorder, to include as due to ionizing radiation.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.311 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.             §§ 5100, 5102, 5103A, 5107, 5126 (West 2014) sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits.  See also 38 C.F.R. §§ 3.102, 3.159 and 3.326 (2015).  VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide;          and (3) that VA will obtain on his behalf.  

The Veteran has been provided satisfactory and timely VCAA notice in advance of the rating decision on appeal.  VA's duty to assist has been fulfilled through obtaining Service Treatment Records (STRs), post-service medical records and the Social Security Administration (SSA) disability benefits file.  A VA medical expert assessment of likely radiation exposure in service, and whether such exposure contributed to the claimed conditions, has been completed.  As this answered the basic questions in this case of whether claimed disability is related to service,              independent VA Compensation and Pension examination is not necessary.                 The Veteran has provided private physician opinions and lay witness statements.           A Travel Board hearing was held at which the Veteran received proper assistance  in development of his claims.  See 38 C.F.R. § 3.303.  There is no indication of further development to complete, including in response to prior remands.  The Board has a sufficient basis upon which to issue a decision. 

Service connection may be granted for disability resulting from disease contracted or an injury incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Basic requirements for service connection are (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) causal relationship between the disability and service.  See generally, Shedden v. Principi, 381 F.3d 1163, 1167  (Fed. Cir. 2004).

There is a specific scheme under VA law for claims based on ionizing radiation exposure.  First, there are certain diseases that are presumed to have been the result of in-service radiation exposure.  See 38 C.F.R. § 3.309(d).  Second, under                      38 C.F.R. § 3.311 there is a list of "radiogenic diseases" that will be service-connected after required agency research.  Third, the veteran may establish direct service connection by providing outside medical evidence of causation, without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44                 (Fed. Cir. 1994). 

This case does not fall into the first category, because the Veteran does not have a disease specific to radiation-exposed veterans that would be automatically presumed service-connected under 38 C.F.R. § 3.309(d).   

The Veteran may still benefit from the special development procedures provided in 38 C.F.R. § 3.311 if having had a radiogenic disease and claimed exposure to ionizing radiation in service.  The Veteran does not have any of the specific "radiogenic diseases" listed under 38 C.F.R. § 3.311(b)(2).  However, he has provided evidence otherwise that his claimed conditions may be "radiogenic diseases," and so the development procedures of section 3.311 still apply.                       See 38 C.F.R. § 3.311(b)(4).  

The procedure under section 3.311 is to forward the claim to the VA Under Secretary for Benefits for further consideration, who may request an advisory medical opinion from the Under Secretary for Health.  In forming a final opinion whether a veteran's disease resulted from ionizing radiation exposure, the Under Secretary for Benefits may consider:  the probable dose; the veteran's circumstances at time of in-service exposure; time-lapse between exposure and onset of disease, relative sensitivity of involved tissue to induction; and the extent of exposure to carcinogens outside of service.  See 38 C.F.R. § 3.311(e).

Radiation exposure in this case allegedly occurred while the Veteran was working as his unit's armorer in the late-1970s.  The Veteran states he was exposed to depleted uranium and now suffers various disabilities related to in-service radiation exposure.  Specifically, he claims that in the process of carrying out his duties he was confined to a small, unventilated room for extended periods of time while working on weapons, including M-16 rifles the sights of which had been treated with radioactive material.  He states that he worked 7 days a week, for 18 hours a day, with no ventilation in the room, and that he was not provided a dosimetry badge despite his requests for one.  

The Board has already conceded that the Veteran had likely radiation exposure.            This is consistent with the January 2009 Court Memorandum Decision that took "judicial notice of the fact that some rifles use tritium, a radioactive isotope of hydrogen, in their front sights."  (While the Veteran at times refers to the radioactive element in place as depleted uranium, it appears he means the tritium that was used in the gun sights of the M-16 rifles.  There is no other likelihood of radioactive exposure identified.  This is particularly as depleted uranium weaponry would not have been in wide availability when the Veteran was in service in the late-1970s.)

The Veteran was not provided a dosimetry badge in service, and there is no              DD-1141 form (record of occupational exposure to radiation) for him, as to provide documentation of more exact amount of any radiation exposure.  

Radiation exposure accepted, the question remains if this caused present disability.  This is the question of nexus to service, and given its complexity should be decided through medical opinion.  VA expert opinion was obtained.  The Veteran also offered private physician's opinion.  

As to the VA opinion evidence on file, at the request of the VA Director, Compensation Service a July 2014 opinion was obtained from the Under Secretary for Health, from the Director, Post 9-11 Era Environmental Health Program.               The opinion considered that the Veteran was 19 years old when first exposed to ionizing radiation from working as his units' armorer in a small and unventilated room.  The Veteran had been diagnosed with disabilities which he contended were related to radiation exposure during service:  degenerative disc disease of the cervical spine, diagnosed in May 2000; arthritis of the lumbar spine, in May 2000; degenerative arthritis of the shoulders in January 2002; arthritis of the knees in  May 2002; hypothyroidism in February 2005; global cerebral and cerebellar atrophy in July 2005; and sleep apnea in November 2007.  The Veteran worked as an electrician after service.  He smoked 1.5 packs of cigarettes per day, but quit in approximately 1985.  Relevant family history was unknown.  No other information relevant to the cause of his arthritis, degenerative disc disease, hypothyroidism, sleep apnea, and/or cerebellar atrophy was in the claims folder.  Also, the Veteran had a private physician's statement which appeared to support his claim, but this statement did not take into account the actual radiation dose, and as such was speculative in nature.

The VA opinion further indicated:

Although the Veteran has stated he was exposed to radiation caused by working on or near weapons that "were treated with radioactive material" (the Court specified tritium which is a radioactive isotope of hydrogen found in the front sights of M-16 rifles), dosimetry was not worn as the activities of a unit armorer would not require monitoring according to Army or NRC regulations.  Personnel monitoring is not required when the expected annual dose is less than 0.5 rem per year (10% of the annual limit of 5 rem).
In researching the issue of potential radiation exposure from gun sights, several studies were consulted.  Although the potential did exist for some contamination to be present due to leaking or broken gun sights, none of the studies concluded that a significant hazard existed to unit armorers from working around and/or with tritium gun sights in the unit arms room.  There is no external dose to personnel from intact gun sights.  Tritium is contained in the intact sight and as a beta emitter with maximum energy of 18.6 keV4, does not emanate outside of the gun sight unless it is leaking.

The Health Physics Society, in their position statement PS010-2, Radiation Risk in Perspective, revised in August of 2010 states that "in accordance, with current knowledge of radiation health risks the Health Physics Society recommends against quantitative estimation of health risks below an individual dose of 5 rem in one year or a lifetime dose of 10 rem above that received from natural sources."  The position statement goes on to say that "there is substantial and convincing scientific evidence for health risks following high dose exposures.  However, below 5-10 rem (which includes occupational and environmental exposures), risks of health effects are either too small to be observed or are nonexistent."

Since the Veteran was not monitored for radiation exposure... and since his duties were unlikely to have exposed him to more than 5 rem per year or            10 rem in a lifetime, it is our opinion that it is unlikely that the Veteran's degenerative disc disease of the cervical spine, arthritis of the lumbar spine, degenerative arthritis of the shoulders, arthritis of the knees, hypothyroidism, global cerebral and cerebellar atrophy, and/or sleep apnea can be attributed to radiation exposure while in military service.

Subsequently, the July 2014 advisory opinion from the VA Director, Compensation Service, on review of the research and opinion already cited above, stated the opinion that there was no reasonable possibility that the Veteran's arthritis, degenerative disc disease, hypothyroidism, sleep apnea, and/or cerebellar atrophy resulted from his exposure to ionizing radiation in service.  

Apart from this, the Veteran has provided private medical evidence.  The October 2009 statement of Dr. W.W.L, a private physician with specialty in pain management, states the Veteran had severe degenerative disc disease of the lumbosacral spine with multiple levels of advanced spinal stenosis, perhaps the "most deteriorated spine that I have seen in 31 years of practice."  Over the course of treatment pain had resolved from severely life-hindering to tolerable with a course of opiate pain relief medication.  No opinion was provided as to the likely cause of the spinal condition. 

The March 2010 statement from this physician again noted the severe deterioration of the Veteran's spine, with very advanced and progressive degenerative disc disease and degenerative joint disease, despite exceptional health maintenance behaviors and what was characterized as a positive mental attitude towards recovery.  This situation, in combination with multiple other health complications, existed without apparent family/genetic predisposition.  With his military history of uncontrolled exposure to armaments (including uranium) as a weapons officer in the European Theater in the 1970s, Dr. W.W.L. believed that the Veteran's disabilities were caused by radioactive exposure at that time.  

Finally, May 2012 correspondence from this physician indicates the "progressive, multisystem physical decline [of the Veteran]" and the conviction that                     "a significant majority of his illnesses had developed from military duty exposure to ionizing radiation."  The physician described more than two-year history of treating the Veteran for legitimate sources of incapacitating pain from multiple levels of advanced vertebral bone and disc degeneration, with many pinched spinal nerves, all part of the most damaged spine apparently the physician had seen in years.  According to the physician, the Veteran further stated that depleted uranium was used in armor penetrating rounds during service, and that he was denied use of a radiation sending badge (personal dosimeter) when he requested it for work as a munitions specialist.  The Veteran now suffered from a wide range of multiple organ system dysfunctions complicated by severe chronic pain, and incapacitating and completely disabling illnesses.  The Veteran had premature aging and deteriorating throughout his body, without explanation genetically or through previous self-harmful behavior.  According to the physician, the Veteran's exposure to nuclear radiation was a logical explanation for his disabilities and the most likely explanation in his opinion.  In support of this, Dr. W.W.L. quoted a "pioneering radiotherapist" as stating that "There is no known tolerance level for radiation."  Further observed was that even the smallest amount of radiation, with very low doses of radiation over time, could cause significant cellular damage -- this due to production of free radicals of oxygen caused by ionizing effect of the radiation.  The conclusion was that the Veteran was repeatedly exposed to excessive, low yet indiscriminately destructive amounts of radioactivity and that this was the primary cause of his crippling, multisystem illness.

There are obviously contrary medical opinions here, between VA and private assessments.  Under applicable law, Board has the duty to weigh competing opinions and their bases, and determine which to accept as the most persuasive.           See Elkins v. Brown, 5 Vet. App. 474, 478 (1993).  

In evaluating the weight to give a medical opinion, VA generally will consider such factors as opportunity to examine the veteran, knowledge and skill in analyzing the data, and the medical conclusion reached.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Review of the claims file often contributes to thoroughness.                   See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  But see Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008) (review of the claims folder is not an required factor towards assigning probative value, particularly where there are other sources of relevant case facts).

After careful review, the Board finds VA evidence more compelling, which weighs against the claim.  Again, radiation exposure already has been conceded; this is not a material issue.  However, the best available evidence is against finding that such exposure caused disability.  First, the fact remains that exposure levels were apparently relatively low, confirmed by analysis of the Veteran's specific occupational duties handling M-16 rifles with tritium enclosed within the gun sight, and without any one known identified incident of escaping of that radioactive material near where the Veteran was stationed.  Even the private physician's opinion appears to acknowledge as much.  Next, given the very low exposure levels to 5 to 10 rem annually at most, to the extent a dosimetry badge probably would not have even been necessary, the VA advisory opinion found a correlation to the claimed disabilities to be unlikely.  There was simply insufficient exposure.  Medical literature review confirmed this.  Finally, while not stated directly in any VA opinion, there are factors under 38 C.F.R. § 3.311(e) which further show attenuation between any radiation exposure and claimed disabilities, being that the claimed conditions overwhelmingly are musculoskeletal conditions, and that the Veteran had other possible contributing medical history.

By contrast, the private physician's opinion is not based on a well-supported estimate of radiation exposure in service.  The physician opines that any exposure whatsoever to radiation, however low, can be the cause of later disability               .  The physician identifies radiation as the definite cause of the Veteran's disabilities because of no other ready explanation -- basically a diagnosis of exclusion.              Yet the Board cannot accept the assumption that any radiation exposure, however low, always causes illness.  Besides the fact that this appears dubious (and some level of radiation exposure over time is probably unavoidable for everyone) the very regulation authorizing radiation compensation claims, section 3.311, requires radiation dose estimates as accurate as possible.  Accurate radiation dosage level matters is built into the regulations, and are considered in evaluating claims.             Other than a quotation from a scientist which does not completely appear to be                in context, the private physician's opinion does not persuasively show that much lower dosage of radiation does not significantly reduce likelihood of causing illness.  

Apart from overlooking the need for accurate radiation dose estimates, the private opinion does not explain the connection between radiation exposure and the Veteran's specific disabilities, including how musculoskeletal disability of the spine would develop.  Also noted is that this physician is not a radiation exposure expert, nor did he review the claims file or provide reasoning for a connection between radiation exposure and claimed disability.  On the whole, the VA medical evidence is compelling and weighs against this claim.  

The Board further points out that while there is obviously difference in opinion between VA and private reviewers over the impact of relatively low amounts of radiation exposure, the opining private physician does not set out a competing and credible dose estimate, such that this case requires referral to an independent expert to resolve.  See 38 C.F.R. § 3.311(a)(3).  

Beyond the framework of compensation for disability as due to radiation exposure,                    the Veteran has not independently alleged that any of his claimed disabilities directly developed due to an incident of his service, and there is no indication at this time otherwise based on the evidence as it stands.

Accordingly, the preponderance of the evidence is unfavorable to the claims and the claims must be denied.  VA's benefit-of-the-doubt doctrine does not apply under the circumstances of this case.  See 38 C.F.R. § 3.102.  


ORDER

Service connection for degenerative arthritis of the shoulders and knees, to include as due to ionizing radiation, is denied.

Service connection for degenerative disc disease of the cervical spine, to include          as due to ionizing radiation, is denied.

Service connection for degenerative changes status-post lumbar laminectomy,                 to include as due to ionizing radiation, is denied.

Service connection for sleep apnea, to include as due to ionizing radiation, is denied.

Service connection for thyroid disorder, to include as due to ionizing radiation,                is denied.

Service connection for unspecified brain disorder, to include as due to ionizing radiation, is denied.
REMAND

There are several claims previously decided by the AOJ, for which the Veteran has filed a timely Notice of Disagreement.  Some of these issues include disability claimed as on the basis of radiation exposure, in part the subject of the instant decision above, but for which the Veteran retains full appellate rights to contest. 
These issues received a June 2013 timely NOD.  A timely NOD to denial of service connection for PTSD was filed August 2015.

The AOJ should now issue a Statement of the Case on the matters as the next step in permitting the Veteran to perfect an appeal to the Board.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, these claims are REMANDED for the following action:

The AOJ should issue a Statement of the Case addressing the issues of a petition to reopen service connection for PTSD; entitlement to service connection for gout, hypoxemia, hernia, residuals of gonococcal infections, prostatitis and gynecomastia, all as due to radiation exposure; and petitions to reopen claims of service connection for right foot condition, left foot condition, hematuria, right carpal tunnel syndrome, left carpal tunnel syndrome and claustrophobia, all claimed as due to ionizing radiation.  

Only if the Veteran or his attorney submits a timely Substantive Appeal addressing these issues should they be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


